Citation Nr: 1315721	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  09-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left ankle disorder, to include residuals of an ankle sprain.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran had active service from February 1954 to December 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Newark, New Jersey, RO which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for left ankle sprain residuals. 

In September 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing has been associated with the claims file.  

In November 2010, the Board remanded the issue of whether new and material evidence had been received to reopen a claim for service connection for a left ankle disorder for additional development.  Thereafter, in an August 2011 decision, the Board reopened the Veteran's claim and remanded the reopened claim for additional development.  This issue was again remanded in August 2012 by the Board for further development. 

The Board noted in the August 2012 remand that the Veteran advanced at the September 2010 hearing before the undersigned VLJ that he experienced tinnitus during active service.  The Board construed the hearing transcript as an informal claim for service connection for tinnitus and referred the issue to the RO for appropriate action.  This issue has still not been adjudicated by the RO.  Therefore, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the claims file, the Board finds that additional development is necessary prior to adjudication of this claim.

The Veteran contends that he injured his left ankle in service and has experienced symptoms on and off ever since. 

Service treatment records confirm that the Veteran injured his left ankle in service.  Those records show that, in September 1955, the Veteran reported to sick call stating that he injured his left ankle while playing football.  Physical examination revealed considerable swelling and point tenderness over the lateral malleolus of the left ankle.  It was noted that there was exaggeration of pain on manipulation, and there was also some pain noted on weight bearing.  However there was no pain on acute dorsiflexion of the foot.  X-rays at the time were negative for fracture.  The radiographic report noted a severe contusion of the left ankle with ligament strain.  The overall impression was an acute sprain of the left ankle.  The Veteran was prescribed heat, elevation, pain medication, and basketweave strapping.  Limitation of weight bearing was also advised. 

The Veteran has reported an additional injury to his left ankle in service while playing softball.  Service treatment records indicate the Veteran reported to sick call on July 14, 1955, stating that he twisted his ankle weeks before.  However, a July 5, 1955 medical report of injury indicates that it was the Veteran's right ankle that was injured in July 1955 while playing softball, and not the left ankle, for which he currently seeks service connection.

Separation examination in December 1955 was negative for complaints or clinical findings relating to the left ankle.

Post-service VA medical records dated from October 2002 to January 2009 are negative for evidence of left ankle complaints and show that the Veteran routinely denied joint symptoms, exhibited full range of motion of the extremities, and walked with a normal gait.  Even further, VA medical records dated in August 2003 and September 2003 reflect that the Veteran was active in that he walked and played basketball.  In January 2009, in conjunction with an evaluation for powered mobility, the Veteran complained of left ankle arthralgias and reported arthritis in the ankles and hip.  Thereafter, VA medical records dated from February 2009 to September 2011 show periodic complaints of persistent left ankle pain.  Additionally, VA medical records show that imaging of the left ankle in February 2009 revealed probable vascular calcifications within soft tissues, but no evidence of acute displaced fracture or dislocation.  The February 2009 imaging report also noted old posttraumatic mineralization and indicated that minimal soft tissue swelling over the medial malleolus was suspected. 

Pursuant to the Board's August 2011 remand, the Veteran was afforded a VA joints examination in September 2011 during which he reported that he injured his left ankle in service while playing sports.  He indicated that, at the time, he twisted his left ankle and it was placed in an ace bandage.  He further stated that his ankle was fractured, but not casted.  Regarding symptoms, the Veteran reported swelling over the years.  However, he had never seen a doctor for his left ankle disability since service. 

Physical examination of the left ankle revealed some swelling, edema, and slight medial and lateral tenderness on deep palpation.  However, there were no arthritic changes and there was no guarding of motion.  Range of motion revealed dorsiflexion to 10 degrees and plantar flexion to 35 degrees without any pain.  Motor strength was 5/5 in all planes of motion, and there were no objective signs of pain with motion.  Imaging of the left ankle revealed vascular calcifications in the soft tissues, however, there were no osseous lesions and no significant arthritic changes.

Based on the foregoing evaluation and a review of the claims file, the examiner diagnosed a left ankle sprain/strain.  The examiner opined that the Veteran's current left ankle disorder is less likely as not due to his military service.  In support of that conclusion, the examiner found that, had the Veteran sustained severe injury to his ankle in service, he would have severe type degenerative joint disease 60 years later.  Further, the examiner opined that the Veteran would have seen a doctor or received some treatment for the disability over the years.  Additionally, the examiner found no evidence of severe trauma to suggest that any severe ligament or bony destruction occurred in service; instead, the injury appeared to be just soft tissue in nature, which tends to resolve on their own over time. 

Subsequent to the September 2011 VA joints examination, the Veteran submitted a private medical opinion in support of his claim.  Specifically, in a statement dated in July 2012, a private podiatrist indicated that the Veteran was seen in June 2012 and had suffered a traumatic injury to his left lower extremity in service that resulted in symptomatic osteoarthritis of his left lower extremity.  The podiatrist stated that it was plausible that the findings were sequelae of his "posttraumatic injury that he suffered years ago."  The podiatrist further indicated that the Veteran's full report would be available for review should there be any questions regarding his "current chief complaint which has been an ongoing problem throughout his middle and later life."
      
On an Authorization and Consent to Release Information form signed in September 2012, it appears that the private podiatrist who rendered the July 2012 opinion indicated that the Veteran had a triple vascular study done on July 9, 2012, and presented to the office with pain in his left lower extremity due to osteoarthritis from a posttraumatic injury he suffered years ago. 
      
In October 2012, the Veteran underwent another VA examination conducted by the same examiner who performed the September 2011 VA examination.  The examiner reviewed the claims file.  The Veteran reported that he twisted his left ankle in September 1955 while playing sports.  He saw a doctor at the time and was given a wrap.  There were no surgeries, hospitalization, physical therapy, casting, or evidence of fracture at that time.  The Veteran reported that he has had ankle pain over the years and that he saw a podiatrist many years ago.  X-ray results revealed no acute fracture-dislocation, mild ostearthritis tibiotalar joint bilaterally, a question of small ossific density adjacent to the medial malleolus on the left which may represent an intra-articular intracapsular body, calcaneal enthesophytes, and joint effusion and minimal soft tissue swelling adjacent to the medial malleolus bilaterally.  Upon examination, the Veteran was diagnosed with left ankle sprain/strain.  The examiner concluded that, based on the claims file, the Veteran's history, and examination, the Veteran's current left ankle condition is less likely as not due to his military service.  Even though there was an injury in 1955 to his left ankle, there was no fracture.  There was no other treatment given.  He was not placed in a cast.  This was a simple soft-tissue injury sprain/strain.  Even though he states he has seen a podiatrist a few times, he has never had any physical therapy, never had any injections, and no orthopedic procedures to his left ankle.  If his current left ankle, which is 60 years afterwards, once again was due to a one-time incident in 1955, he would have been seen multiple times for orthopedics and physical therapy, and he would have severe degenerative joint disease, which is not the case.  He has no evidence of arthritic changes.  He just has a simple sprain/strain, and this is usually short term and limited and resolves on its own.  The examiner concluded that he sees no evidence of any severe enough ligament or bony trauma in his 1955 ankle injury.  

The Board notes that there is a discrepancy in the October 2012 VA opinion report in that the examiner indicated that there is no evidence of arthritic changes while simultaneously noting x-ray results revealing mild ostearthritis tibiotalar joint bilaterally.  As such, the Board finds that this must be regrettably be remanded once again in order to allow the October 2012 VA examiner the opportunity to clarify whether or not the Veteran has left ankle arthritis or arthritic changes and to provide a new opinion based on this clarification. 

Additionally, the Board remanded this issue in August 2012 in order to obtain the full report on which the positive July 2012 private opinion was based.  The Veteran submitted an Authorization and Consent to Release Information form signed in September 2012 with regard to this information.  A response was received to a request for these records in February 2013.  However, this response did not contain the report on which the July 2012 private opinion was based.  Moreover, the response included another July 2012 opinion identical to the aforementioned July 2012 opinion with the exception of the fact that the right lower extremity was discussed, as opposed to the left lower extremity, and the signature was different.  In light of the fact that information was submitted regarding the right lower extremity, as opposed to the left lower extremity; the report on which the July 2012 private opinion relating to the left lower extremity was based was not submitted; and the Veteran was not informed that this report was not received prior to the readjudication of this claim in the March 2013 supplemental statement of the case (SSOC), the Board finds that, upon remand, another attempt to obtain this report should be made, as well as an attempt to obtain any other pertinent treatment records from that provider relating to the Veteran's left ankle.  If no such report is provided, the Veteran should then be notified of its absence in accordance with 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide information (not already of record) concerning assessment/treatment for his left ankle from R. Petranto, D.P.M.  With appropriate authorization from the Veteran, request all private treatment records from R. Petranto, D.P.M. that have not been previously obtained, to specifically include the full report on which the July 2012 positive opinion relating to the Veteran's left ankle was based and any other pertinent medical records, including those of a June 27, 2006 office visit, and any left ankle x-ray reports. 

If, after making reasonable efforts to obtain the above-identified records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond prior to readjudication of the claim in a SSOC.

2. A new VA opinion should be obtained regarding the nature and etiology of the Veteran's claimed left ankle disability.  If possible, this opinion should be obtained from the same examiner who conducted the October 2012 VA examination.  If it is not possible to obtain an opinion from this same examiner, obtain an opinion for another appropriate examiner.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file.  The examiner should specifically indicate that the claims file has been reviewed.  If the examiner determines that a new VA examination is necessary, such an examination should be provided.

Based on a review of the complete claims file, to specifically include the September 2011 and October 2012 VA examination reports, the examiner is requested to provide a diagnosis regarding all current left ankle disabilities.  The examiner should specifically note whether or not the Veteran has a diagnosis of arthritis or arthritic changes of the left ankle.  In this regard, the examiner's attention is directed to x-ray results set forth in the October 2012 VA examination report.  The examiner should also opine as to whether it is at least as likely as not that any left ankle disorder had its onset during his military service or is related to his military service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient. 

4. Then, readjudicate the Veteran's claim of service connection for a left ankle disability.  If the benefit sought on appeal remains denied, provide the Veteran with a SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

